Mr. Justice Pigott
(dissenting) : I believe the decision in State ex rel. Great Falls Water Works v. City of Great Falls, 19 Montana Peports, 518, (49 Pac. 15), to be correct in matter of substantive law, and that it does not support the contention of the defendants in the case at bar. I believe, also, the course of reasoning and the conclusions announced upon the questions presented in State ex rel. Helena Water Works. Co. v. City of Helena, 24 Montana Reports, 521, (63 Pac. 99, 55 L. R. A. 336, 81 Am. St. Rep. 453), to be correct; andfrthat the opinion should not be disapproved. Thus far I agree with my brethren. But I do not concur with them in the view that Section 6 of Article XIII of the Constitution prohibits, or that the existence of Sections 4811 and 4812 of the Political Code prevents, the payment of the claims involved in the present controversy. I am inclined to the opinion that these claims are not, under the circumstances shown by the evidence, debts of the city, within the meaning of the constitutional inhibition; nor do I think that the opinion in the Helena Case, when applied to the facts of that case, and read as a whole, either declares or suggests that such claims would increase the indebtedness. I think the court below was right in refusing the injunction; I therefore dissent from the judgment of reversal.